Citation Nr: 0635452	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  04-12 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for porphyria cutanea 
tarda.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Lauren A. Morris, Legal Intern







INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1969 to June 1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa. 


FINDING OF FACT

Porphyria cutanea tarda is not affirmatively shown to have 
had onset during service, porphyria cutanea tarda did not 
become manifest to a compensable degree within one year of 
last exposure to herbicides during service, porphyria cutanea 
tarda is not actually caused by exposure to herbicides in 
Vietnam, and porphyria cutanea tarda is otherwise unrelated 
to an injury, disease, or event of service origin. 


CONCLUSION OF LAW

Porphyria cutanea tarda was not incurred in or aggravated by 
service, nor may service connection be presumed.  38 U.S.C.A. 
§§ 1110, 1112, 5107(b) (West 2002); 38 C.F.R. §§3.303, 
3.307(a)(6), 3.309(e) (2006).


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letter dated 
in April 2003.  The notice informed the veteran of the type 
of evidence needed to substantiate the claim. namely, 
evidence of an injury or disease in service or event in 
service, causing injury or disease; and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service.  The veteran was also informed 
that VA would obtain service records, VA records, and records 
of other Federal agencies, and that he could submit other 
records not in the custody of a Federal agency, such as 
private medical records, or with his authorization VA would 
obtain any such records on his behalf.  He was asked to 
submit evidence, which would include that in his possession, 
in support of his claim.  The notice included the general 
provision for the effective date of the claim, that is, the 
date of receipt of the claim.

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except for the degree of disability 
assignable). 

To the extent that the VCAA notice did not include the degree 
of disability assignable, since the claim is denied, no 
disability rating will be assigned, so there can be no 
possibility of any prejudice to the veteran with respect to 
any such defect in the VCAA notice required under Dingess at 
19 Vet. App. 473.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO obtained the veteran's 
available service medical records and VA records.  As for a 
VA examination, VA is required to provide a medical 
examination or obtain a medical opinion only if (1) there is 
competent evidence of a current disability, (2) evidence of 
an injury or disease or event in service, and (3) evidence 
that the disability or symptoms may be associated with 
service, and the case does not contain sufficient medical 
evidence for VA to make a decision on the claim.  In the 
absence of evidence of a possible nexus between porphyria 
cutaneous tarda and service, a medical examination is not 
required under the duty to assist.  38 C.F.R. § 3.159(c)(4). 

As the veteran has not identified any additional evidence 
pertinent to the claim, not already of record, and as there 
are no additional records to obtain, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background 

The veteran served in Vietnam from June 1970 to July 1971 
during the Vietnam era.

The service medical records, including the report of 
separation examination, do not contain a complaint, finding, 
or history of porphyria cutaneous tarda.  On separation 
examination, the skin was clinically evaluated as normal. 

After service, medical records from a private dermatology 
clinic, covering the period from 1995 to 1996, disclose that 
in February 1995 the veteran was treated for skin problems 
diagnosed as porphyria cutaneous tarda.  During this initial 
visit, the veteran reported a 6 to 7 month history of 
blistering and fragility of the hands, which had its onset in 
June 1994 while working on projects.  

Principles of Service Connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
a herbicide agent (Agent Orange).  38 C.F.R. § 
3.307(a)(6)(iii).

There is a presumption of service connection for certain 
diseases associated with exposure to certain herbicide 
agents, including a herbicide commonly referred to as Agent 
Orange.  The presumption applies to porphyria cutanea tarda 
if it is manifested to a degree of 10 percent or more within 
one year after the date of last exposure to a herbicide 
during service.  38 C.F.R. § 3.307(a)(6)(ii).  

The United States Court of Appeals for the Federal Circuit 
has determined that the Veterans' Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does 
not preclude a veteran from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994) (proof of direct service 
connection entails proof that exposure during service caused 
the malady that appears many years after service). 

Analysis

Porphyria cutanea tarda was not affirmatively shown to have 
had onset during service as the service medical records 
contain no documentation of any skin abnormality during 
service.  

After service, porphyria cutanea tarda was first documented 
in 1995 with a history of onset, dating back six to seven 
months, which is well beyond the one-year presumptive period 
for the manifestation of porphyria cutanea tarda as a disease 
related to exposure to Agent Orange.  Accordingly, service 
connection may not be presumed to have been service incurred 
as a result of the veteran's exposure to herbicides in 
Vietnam.  

This does not preclude the veteran from establishing service 
connection by way of proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1042 (Fed.Cir. 1994).  Proof 
of direct causation entails scientific or medical evidence 
that exposure to herbicides during service actually caused 
the disability that appears many years later.  Actual 
causation carries a very difficult burden of proof.

This means that the veteran may show that exposure to Agent 
Orange actually caused porphyria cutanea tarda, which he has 
not done.  

Where as here, the determinative issue involves medical 
causation or a medical diagnosis, the Board may consider only 
independent medical evidence to support its findings.  As 
porphyria cutanea tarda was not present during service or 
manifested to a compensable degree within one year of the 
date of last exposure to herbicides in Vietnam, and as there 
is no medical evidence that establishes that porphyria 
cutanea tarda was actually caused by exposure to herbicides 
or other events during service, there is no factual or legal 
basis to associate porphyria cutanea tarda to service, and 
the preponderance of the evidence is against the claim.  38 
U.S.C.A. §§ 1110, 1112, 1116; 38 C.F.R. §§ 3.303, 3.307, 
3.309. 

                                                                 
(The Order follows on the next page.)


ORDER

Service connection for porphyria cutanea tarda is denied.



____________________________________________
GEORGE E GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


